DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-7 and 16-28 are currently pending. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 16-20 in the reply filed on 07/22/2022 is acknowledged. 
Newly submitted claims 21-28 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 1-7, drawn to a device including a processor and memory, and claims 16-20, drawn to a device including a processor, memory, sensors, and environmental data. 
Claims 21-28, drawn to a method. 
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus or by hand. The process, invention II, does not require a processor, memory comprising instructions, sensors, and environmental data, which is required for invention I. Thus, the process, invention II, is practiced by another and materially different apparatus than invention I. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Priority
Acknowledgment is made of applicant's claim for priority based on provisional applications filed on 02/08/2019, 03/22/2019, and 04/23/2019. 
Claim Objections
Claim 17 is objected to because of the following informalities: claim 17, line 1, is missing a transitional phrase.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a guidance component” in claims 1-7 and 16-20 and “an invasive species capture device” in claim 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 1-7, 16-20, independent claims 1 and 16, at lines 4 and 2, respectively, recite the limitation “a guidance component.” This claim limitation renders the claims indefinite because a person holding ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation in light of the disclosure. Paragraph [0023] of the specification discloses the guidance component “configured with components for moving the device from place-to-place” while paragraph [0027] discloses the guidance component comprising the computing and processing abilities of the device. It is not clear if the term is directed to the “moving” component of the device, the “computing, processing, and storing” component of the device, or both. 
In addition, claim limitation “guidance component” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the written description fails to disclosure specific structure or acts for performing the guidance function. Therefore, claims 1 and 16, along with dependent claims 2-7 and 17-20, are indefinite and are rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further regarding claim 20, lines 1-2, the limitation of “an invasive species capture device” is indefinite because a person holding ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation in light of the disclosure. Paragraph [0078] of the specification discloses an invasive species countermeasure device 600 which may be similar to the embodiments shown in FIGS. 1-2 and 5, but adapted for the invasive species countermeasures described. It is unclear if the invasive species capture device is a separate device from claimed device, or if the invasive species capture device shares certain components (guidance component, sensors, processors, memory, etc.) with the claimed device.  
In addition, claim limitation “invasive species capture device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the written description fails to disclosure specific structure or acts for performing the guidance function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
All other claims depending on one or more of the above rejected claims are also rejected the same. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 16-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fletcher et al. (US 11337358 B2).
Regarding claim 1, Fletcher et al. disclose a device (planting system 100, 200), comprising: 
an assembly (pods 208 (fig. 2), also shown in figs. 11A and 15A at least) comprising an enclosure (casing 1104) and a substrate (matrix material of a payload including fungi, bacteria, moss, protists, soil and organic or inorganic substances such as fertilizers or gels, col 15., lines 25-30), the assembly to contain one or more organisms (seeds, seedlings, saplings, etc., col. 15, lines 21-24); 
a guidance component (mobile transport platform 202) coupled to the assembly (202 coupled to 208 via 206, fig. 2); 
at least one processor (planting system (100, 200) including a processor, col. 1, line 58-col. 2, line 3 at least); and 
a memory comprising instructions (col. 1, line 58-col. 2, line 3) that, in response to execution by the at least one processor, cause the device to at least: 
navigate, by the guidance component, to a destination area (200 navigates via 202 to a predetermined locating based on a mapping system, col. 1, lines 39-53 at least) in an aquatic environment (water-based locations, col. 9, lines 15-26); and 
decouple the guidance component from the assembly (202 and pods 208 decouple, col. 3, lines 1-18 at least), wherein the assembly, upon decoupling from the guidance component, is deposited in the destination area (208 fired into a predetermined location, col. 3, lines 10-18 at least), and wherein the enclosure separates from the substrate subsequent to the decoupling (1104 can be biodegradable, separating from the substrate (payload), col. 15, lines 1-20 at least).  
Regarding claim 2, Fletcher et al. disclose the device of claim 1, and further disclose wherein the assembly (208), subsequent to decoupling from the guidance component, sinks onto a surface in the destination area (pods 208 delivered onto/into a surface in the destination area, abstract at least; in addition, pods have biodegradable components that sink into the surface of the destination area, col. 15, lines 1-20 at least).  
Regarding claim 3, Fletcher et al. disclose the device of claim 1, and further disclose wherein the enclosure (1104) dissolves to expose the one or more organisms to an environment of the destination area (col. 15, lines 1-20 at least,).  
Regarding claim 4, Fletcher et al. disclose the device of claim 1, and further disclose wherein the assembly (208) comprises a membrane (second capsule 1506) situated within the enclosure (1506 is within the enclosure, fig. 15) to separate a chemical solution (1504) from the one or more organisms (col. 17, lines 9-15).  
Regarding claim 5, Fletcher et al. disclose the device of claim 4, and further disclose wherein the membrane (1506) is configured to dissolve to release the chemical solution (col. 17, lines 17-19).  
Regarding claim 6, Fletcher et al. disclose the device of claim 4, and further disclose wherein the membrane (1506) is permeable to release the chemical solution (col. 17, lines 17-19) at a predetermined rate (degrades at a rate based on the properties of the materials used).  
Regarding claim 7, Fletcher et al. disclose the device of claim 1, and further disclose wherein the substrate comprises protuberances to interlock with other objects in the destination area (matrix materials, listed in col 15., lines 25-30, comprise protuberances).   
Regarding claim 16, Fletcher et al. disclose a device (planting system 100, 200), comprising: 
a guidance component (mobile transport platform 202); 
one or more sensors (multiple sensors, col. 5, lines 54-col. 6, line 14 at least); 
at least one processor (planting system (100, 200) including a processor, col. 1, line 58-col. 2, line 3 at least); and 
a memory comprising instructions (col. 1, line 58-col. 2, line 3) that, in response to execution by the at least one processor, cause the device to at least: 
determine a course of navigation to a destination area (determines a planting operation to a planting region, col. 2, lines 9-23 at least); 
collect, by the one or more sensors, environmental data associated with the course to the destination area (collects environmental data (structures, terrain types, debris, density level, etc.), col. 2, lines 6-23 at least); 
share the collected environmental data with at least one of one or more additional devices (a communication module that transmits data to another apparatus, col. 2, lines 59-67 at least); 
receive environmental data from at least one of the one or more additional devices (receiving data from other apparatuses, col. 2, lines 63-67 at least); and 
adjust the course of navigation to the destination area, based at least in part on at least one of the collected or received environmental data, and based at least in part on environmental parameters suitable for one or more organisms to be transported to the destination area (adjusting planting operation based on collected data and planting requirement of a specific organism, col. 2, lines 5-23 at least).  
Regarding claim 17, Fletcher et al. disclose the device of claim 16, and further disclose the memory comprising instructions that, in response to execution by the at least one processor, cause the device to at least release an assembly comprising one or more organisms in response to arriving at the destination area (device fires a pod within a threshold distance of a destination area, col. 3, lines 1-18).  
Regarding claim 18, Fletcher et al. disclose the device of claim 17, and further discloses wherein the course for navigation is adjusted to avoid environmental conditions unsuitable for the one or more organisms (avoids unsuitable conditions by comparing output maps with planting requirements for a specific species of plant and identifying suitable planting regions, col. 2, lines 9-23 at least).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. as applied to claim 16 above, in view of Aghai et al. (US 20180263170 A1).
Regarding claim 19, Fletcher et al. teach the device of claim 16, but are silent wherein the environmental data comprise information indicative of at least one of a presence or an absence of an invasive species.  
Aghai et al. teach a device wherein environmental data (paragraph [0045]) comprise information indicative of at least one of a presence or an absence of an invasive species (diagnoses of noxious organisms, paragraph [0073]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the environmental data of Fletcher et al. comprise information indicative of at least one of a presence or an absence of an invasive species as taught by Aghai et al., in order to improve the destination selection for a specific organism and to provide the best environment possible for the organism.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. as applied to claim 16 above, in view of Rastgaar et al. (US 20170144756 A1).
Regarding claim 20, Fletcher et al. teach the device of claim 16, but are silent regarding wherein an invasive species capture device is coupled to the guidance component.  
Rastgaar et al. teach a device wherein an invasive species capture device (103 and 104; captures birds and small animals, paragraph [0006]) is coupled to a guidance component (100).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the device of Fletcher et al. include an invasive species capture device coupled to the guidance component of Fletcher et al., as taught by Rastgaar et al., in order to provide a safer environment for the planted organisms by minimizing threats from invasive species.
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references have many of the elements in the applicant’s disclosure and claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643